      Case 3:17-cv-08004-SPL Document 209 Filed 10/10/19 Page 1 of 1




 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                           )     No. CV-17-8004-PCT-SPL
     Stephen C., et al.,
 9                                           )
                                             )
                        Plaintiffs,          )     ORDER
10                                           )
     vs.
11                                           )
                                             )
     Bureau of Indian Education, et al.,     )
12                                           )
13                      Defendants.          )
                                             )
14                                           )

15         Pending before the Court is the Joint Motion to Continue Hearing (Doc. 208). Good
16   cause appearing,
17         IT IS ORDERED that the Joint Motion to Continue Hearing (Doc. 208) is granted.
18         IT IS FURTHER ORDERED that the Motion Hearing presently set for October
19   23, 2019 (Docs. 206, 207) is vacated and reset for November 20, 2019, at 9:00 a.m.
20         Dated this 10th day of October, 2019.
21
22
                                                    Honorable Steven P. Logan
23                                                  United States District Judge
24
25
26
27
28
